              Case 2:20-cv-00535-JAD-BNW Document 8 Filed 06/11/20 Page 1 of 3



 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 TROY LEE MULLNER,                                          Case No.: 2:20-cv-00535-JAD-BNW

 4              Petitioner
                                                                   Order Granting Motion
 5 v.                                                         to Appoint Counsel and Directing
                                                                  Service of Habeas Petition
 6 BRIAN WILLIAMS, et al.,
                                                                      [ECF Nos. 1-1; 1-3]
 7              Respondents

 8

 9            Petitioner Troy Lee Mullner has submitted a pro se petition for writ of habeas corpus

10 under 28 U.S.C. § 2254 and has now paid the filing fee. 1 I have reviewed the petition as required

11 by Habeas Rule 4 and direct that it be docketed and served on respondents.

12            A petition for federal habeas corpus should include all claims for relief of which

13 petitioner is aware. If petitioner fails to include such a claim in his petition, he may be forever

14 barred from seeking federal habeas relief upon that claim. 2 If petitioner is aware of any claim

15 not included in his petition, he should notify the court of that as soon as possible, perhaps by

16 means of a motion to amend his petition to add the claim.

17            Petitioner also moves for court-appointed counsel. 3 There is no constitutional right to

18 appointed counsel for a federal habeas corpus proceeding. 4 The decision to appoint counsel is

19

20

21   1
         ECF Nos. 1-1, 7.
     2
22       See 28 U.S.C. §2254(b) (successive petitions).
     3
         ECF No. 1-3.
23   4
      Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); Bonin v. Vasquez, 999 F.2d 425, 428 (9th
     Cir.1993).
              Case 2:20-cv-00535-JAD-BNW Document 8 Filed 06/11/20 Page 2 of 3



 1 generally discretionary. 5 However, counsel must be appointed if the complexities of the case are

 2 such that denial of counsel would amount to a denial of due process, and where the petitioner is a

 3 person of such limited education as to be incapable of fairly presenting his claims. 6 Here,

 4 Mullner is serving a lengthy sentence, and it is unclear whether some of the legal issues he

 5 wishes to raise are complex. Therefore, to ensure due process, I grant Mullner’s motion for

 6 counsel.

 7            I THEREFORE ORDER that the Clerk file and ELECTRONICALLY SERVE the

 8 petition (ECF No. 1-1) on respondents.

 9            I FURTHER ORDER that the Clerk add Aaron D. Ford, Nevada Attorney General, as

10 counsel for respondents.

11            I FURTHER ORDER that the Clerk detach and file petitioner’s motion for appointment

12 of counsel (ECF No. 1-3).

13            I FURTHER ORDER that petitioner’s motion for appointment of counsel (ECF No. 1-3)

14 is GRANTED.

15            I FURTHER ORDER that the Federal Public Defender for the District of Nevada (FPD)

16 is appointed to represent petitioner.

17            I FURTHER ORDER that the Clerk ELECTRONICALLY SERVE the FPD a copy of

18 this order, together with a copy of the petition for writ of habeas corpus (ECF No. 1-1). The

19 FPD has 30 days from the date of entry of this order to file a notice of appearance or to indicate

20 to the court its inability to represent petitioner in these proceedings. Once counsel has appeared

21

22
     5
    Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir.1986), cert. denied, 481 U.S. 1023 (1987);
23 Bashor v. Risley, 730 F.2d 1228, 1234 (9th Cir.), cert. denied, 469 U.S. 838 (1984).
     6
         See Chaney, 801 F.2d at 1196; see also Hawkins v. Bennett, 423 F.2d 948 (8th Cir.1970).

                                                      2
           Case 2:20-cv-00535-JAD-BNW Document 8 Filed 06/11/20 Page 3 of 3



 1 for petitioner in this case, the court will issue a scheduling order that will, among other things,

 2 set a deadline for the filing of an amended petition.

 3         Dated: June 11, 2020

 4                                                            _________________________________
                                                              U.S. District Judge Jennifer A. Dorsey
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     3
